DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed September 10, 2021 has been entered. 
Applicant’s response does not address the problem noted with respect to the color drawings.
The objection to the disclosure is withdrawn in response to the amendment to the specification.
The interpretation under 35 U.S.C. § 112(f) is rendered moot by the cancellation of claims 12 and 14.
The rejection under 35 U.S.C. § 112(b) is rendered moot by the cancellation of claim 15.
The rejection under 35 U.S.C. § 103 is rendered moot by the cancellation of claim 11.  
With regard to the rejections under 35 U.S.C. §§ 102(a)(2) and 103, Applicant’s arguments have been fully considered, but are not persuasive for at least the following reasons.
Applicant argues that “[n]o proper explanation of the basis for the combination (analogousness) is provided.” (page 6 of the response, last three paragraphs).  This argument is deemed moot in view of the fact that the rejection under 35 U.S.C. § 103, relying on the combination of Moin and Miki, is no longer in effect, as the claim being rejected on this ground has been cancelled.
Regarding the rejection under 35 U.S.C. 102(a)(2), Applicant argues that the Moin reference is not concerned with bone structures, and the treatment of bone structures as a single class with a collective data representation or file is patentably distinct over the prior art (page 7 of the response, fourth paragraph).  The Examiner disagrees.  Moin clearly describes segmenting and classifying bone structures, as a single class, at least in paragraphs [0045], [0047], [0052], [0079], [0122], [0126], [0164], and [0166].  As the data processed within a computer-based system and stored on disks ([0016]) and within a database or repository ([0089]), a data file is considered inherent.  While Applicant is correct in saying that Moin teaches individual teeth are segmenting individually (page 7 of the response, last paragraph), the Examiner contends that Moin also segments bone structures, based on the above-cited portions of Moin.  
Applicant argues that in Moin, “[t]here is no disclosure or suggestion of segmenting all teeth collectively or creating a collective segmented teeth data file (page 8 of the response, paragraph bridging pages 7 and 8).  The Examiner disagrees.  First, this language is not recited in the claims.  The only recitation of teeth is in claim 7.  Second, segmentation of teeth is taught by Moin at least in paragraph [0045].  The class of “teeth” would include all of the teeth.

Drawings
With regard to the drawings submitted February 29, 2019, color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
corresponding to said one or more bone structures from the collective segmented data file”, as recited in amended claim 1.  Paragraph [0044] states that “...features of interest are extracted from the segmented image...”.  However, prior to this it states that the “subject’s teeth are segmented as one class of data...’.  Therefore the features would appear to correspond to the teeth, rather than bone structures.  Paragraph [0041] states, “this system and method can also be used to extract, segment or visualize the crown portions of one or more teeth”.  Although paragraph [0031] states, “segmentation methods to extract desired portions of an image...Specifically, the teeth, mandible (lower jaw), maxilla (upper jaw)...”, this is referring to segmenting, rather than extracting features from the segmented file.  Further, original claim 11 recited, “extracting features of interest from the segmented teeth data file...predicting 3D bounding boxes for each separate tooth of interest”.  This again appears to relate the extraction of features to the teeth.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20200320685 to Anssari Moin et al. (hereinafter referred to as “Moin”).
As to claim 1, Moin discloses a method for automated processing of a three-dimensional (3D) dental image containing one or more bone structures, in a processor-based machine using machine learning steps, so as to provide results for treatment planning and follow-up, the method comprising:
	receiving the three-dimensional dental image including an image of the one or more bone structures ([0079]; [0085]);
	performing a sequence of automated segmentation of anatomical features of the received dental image to produce segmented anatomical features of said one or more bone structures, the segmentation based on machine learning from previously-analyzed dental images ([0047]; [0079]; [0122]; [0126]; [0166]; neural network used to segment dental image for anatomical features such as jaw);
	creating a segmented data file corresponding to one or more of the segmented anatomical features (data file is considered inherent since the data is processed within a computer-based system and stored on disks, [0016], or within a database or repository [0089]);
	formatting the segmented data file so that the one or more segmented anatomical features are viewable by a user on a display device ([0092]; [0162], output is rendered); and
	providing the segmented data file to the user ([0092]), 
	wherein the sequence of automated segmentation comprises:
	segmenting all of said one or more bone structures collectively as one class, creating a collective segmented data file ([0047]; [0079]; [0122]; [0126]; [0166]; data file is considered 
	extracting features of interest corresponding to said one or more bone structures from the collective segmented data file ([0127], the voxels classified as jaw structure are input to a 3D deep learning neural network which obtains the shape of the jaw, based on the voxels classified as bone structures).
As to claim 3, Moin discloses the method of claim 1, wherein receiving the 3D dental image comprises receiving the 3D dental image of the one or more bone structures over a cloud-based communication network (Fig.18; [0172]).
As to claim 4, Moin discloses the method of claim 1, wherein the sequence of automated segmentation comprises using a convolutional neural network (CNN) process executed in the processor-based machine, and employing information from the previously-analyzed dental images, so as to segment the anatomical features in the 3D dental image ([0089]; [0108]). 
As to claim 5, Moin discloses the method of claim 1, wherein the 3D dental image comprises data from a dental cone beam computerized tomography (CBCT) device ([0045]).
As to claim 6, Moin discloses the method of claim 1, wherein the 3D dental image comprises data from one or more of a dental cone beam computerized tomography (CBCT) device, an intra-oral data acquisition device and a scan of a denture model ([0045]; [0078]).
As to claim 7, Moin discloses the method of claim 1, further comprising in addition to said anatomical features at least one of: individual teeth, roots, crowns, maxillae, mandibles and nerve canals ([0047]; [0085]; Figs.14A-14D).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20190148005 to Domracheva et al. teaches segmentation of bone in a dental image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665